DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: January 29, 2021.
Claims 1-24 are currently pending.  Claims 1, 7, 13 and 19 have been amended.  No claims have been canceled or are new.

Response to Arguments
35 U.S.C. §103 Rejection of the Claims
Applicant’s arguments, see REMARKS pages 8-14, with respect to the rejection of independent claims 1, 7, 13 and 19 have been fully considered and are persuasive.  The rejection of claims 1, 7, 13 and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 8-14) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a magnetometer monitor to obtain second sensor data associated with the magnetometer, wherein the second sensor data is impacted by a soft-iron effect and a hard-iron effect, and a calibrator to use the first sensor data, the second sensor data and an extended Kalman filter to calibrate the magnetometer, wherein the extended Kalman filter uses a linear state transition model and a non-linear observation function to determine a calibrated magnetometer measurement, a soft-iron 
	Claims 2-6 are allowed for depending on claim 1.
Regarding independent claim 7, the prior arts of record taken alone or in combination fail to teach or suggest:
“a magnetometer monitor to obtain second sensor data associated with a magnetometer wherein the second sensor data is impacted by a soft-iron effect and a hard-iron effect; and a calibrator to use the first sensor data, the second sensor data and an extended Kalman filter to calibrate the magnetometer, wherein the extended Kalman filter uses a linear state transition model and a non-linear observation function to determine a calibrated magnetometer measurement, a soft-iron matrix and a hard-iron vector, and wherein one or more changes in the calibrated magnetometer measurement are to align with a change in an orientation measured by the gyroscope, and the one or more changes in the calibrated magnetometer measurement are to be located on a surface of a sphere.
,” when used in combination with all other limitations of claim 7.
	Claims 8-12 are allowed for depending on claim 7.
Regarding independent claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“obtaining, via a magnetometer, second sensor data associated with the magnetometer wherein the second sensor data is impacted by a soft-iron effect and a hard-iron effect; and using the first sensor data, the second sensor data and an extended Kalman filter to calibrate the magnetometer, wherein the extended Kalman filter is to use a linear state transition model and a non-linear observation function to determine a calibrated magnetometer measurement, a soft-iron matrix and a hard-iron vector, and wherein one or more changes in the calibrated magnetometer measurement aligns with a change in an orientation measured by the gyroscope and the one or more changes in the calibrated magnetometer measurement are to be located on a surface of a sphere,” when used in combination with all other limitations of claim 13.

Regarding independent claim 19, the prior arts of record taken alone or in combination fail to teach or suggest:
“obtain second sensor data associated with a magnetometer, wherein the second sensor data is impacted by a soft-iron effect and a hard-iron effect; use the first sensor data, the second sensor data and an extended Kalman filter to calibrate the magnetometer, wherein the extended Kalman filter uses a linear state transition model and a non-linear observation function to determine a calibrated magnetometer measurement, a soft-iron matrix and a hard-iron vector, and wherein one or more changes in the calibrated magnetometer measurement are to align with a change in an orientation measured by the gyroscope, and the one or more changes in the calibrated magnetometer measurement are to be located on a surface of a sphere,” when used in combination with all other limitations of claim 19.
	Claims 20-24 are allowed for depending on claim 19.

The closest references are found based on the updated search:
a)  Bageshwar et al. discloses “Crane jib attitude and heading reference system calibration and initialization” (see 2012/0271582)
b)  Kesaniemi discloses “Magnetometer apparatus and associated methods” (see 2017/0160086)
c)  Elgersma et al. discloses “System and method for magnetometer calibration and compensation” (see 2015/0019159)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867   

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867